DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 8/5/2020.  Claims 1-10 and 12 are pending in the case.  Claims 1, 6, and 12 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 12 recites a “computer storage medium,” which the specification states “The computer storage medium according to embodiments of the present disclosure may be any combination of at least one computer readable medium. The computer readable medium may be a computer readable signal medium or a computer readable storage medium” per se (paragraph 52-0053).  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Examiner suggests adding the word “non-transitory.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, and 12are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 20160360336 A1, hereinafter Gross) in view of Beaumier et al. (US 10789285 B2, hereinafter Beaumier).

As to independent claim 1, Gross teaches a method for displaying a search page, comprising:
in response to a first preset operation on a screen in a current display interface (detecting a search activation gesture in fig. 9A), switching the current display interface to a search interface and displaying at least one subject of recommended content in the search interface (“a search interface on the touch-sensitive display that includes (806): (a) a search entry portion (e.g., search entry portion 920 for receiving input from a user that will be used as a search query, FIG. 9B) and (b) a predictions portion that is 
in response to a second preset operation on a target subject of recommended content, jumping to a detail page corresponding to the target subject of recommended content (the at least one affordance for executing the predicted action, when selected, displays the specific page, view, or state corresponding to the deep link” paragraph 0806-0810;  Fig. 8B, 810-818 “Detect a selection of the a least one affordance” this implies that touching or clicking or tapping the affordance for executing the predicted content). 
Gross does not appear to expressly teach the first preset operation on a search control in a current display interface.
Beaumier teaches the first preset operation on a search control in a current display interface (when the user selects the search Icon 302b in Fig. 3, the search interface including search box 408 and content 404 shown in Fig. 4 is displayed.).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gross to comprise such that the first preset operation on a search control in a current display interface.  One would have been motivated to make such a combination to allow the user to easily recognize and utilize the search icon quickly.

As to dependent claim 2, Gross teaches the method according to claim 1, Gross further teaches wherein a search box is displayed on the search interface (search entry 

As to dependent claim 3, Gross teaches the method according to claim 1, Gross further teaches wherein the displaying at least one subject of recommended content in the search interface comprises:
displaying the at least one subject of recommended content in form of a list in the search interface (For example, Fig. 9C, Suggested News Articles 990 list News 1, News 2, Suggested Apps list 955, Suggested Actions list 950, and Suggested Places list 960).

As to dependent claim 5, Gross teaches the method according to claim 1, wherein the first preset operation comprises a click operation, a double click operation or a long press operation; or
the second preset operation comprises a click operation, a double click operation or a long press operation (Fig. 8B, 810-818  “Detect a selection of the a least one affordance” this implies that touching or clicking or tapping the affordance for executing the predicted content).

Claims 6-8, and 10 reflect an apparatus embodying the limitations of claims 1-3 and 5 therefore the claims are rejected under similar rationale.

Claim 12 recites a computer readable storage medium storing computer programs, wherein the computer programs, when executed by a processor, cause the 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 20160360336 A1, hereinafter Gross) in view of Beaumier et al. (US 10789285 B2, hereinafter Beaumier) and Erant et al. (US 20180081500 A1, hereinafter Erant).

As to dependent claim 4, Gross teaches the method according to claim 1, Gross furhter teaches wherein the recommended content comprises hot challenges or hot music determined based on search history of the user (Fig. 3A-3B history of action the user took recorded. Fig. 9B Suggested Actions 950 include a playlist). However, Gross does not appear to expressly teach that the recommended contents are based on search histories of all users.
Erant teaches the recommended contents are based on search histories of all users (“A customized set of reaction options to be provided with the content item can be 
determined…obtain information describing the respective counts for each reaction option in the set, wherein a count for a reaction option indicates a number of other users of the social networking system that selected the reaction option for the content item and determine an ordering for the set of reaction options based at least in part on the respective counts” paragraph 0003-0005, claim 3).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gross and Beaumier to comprise the recommended contents are based on search histories of 

Claim 9 reflects an apparatus embodying the limitations of claim 4 therefore the claim is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171